EXAMINER'S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew R. Frontz, Reg. No. 65,198 on 5/26/2022.

The application has been amended as follows: 

In paragraph 0001 of Applicant’s Specification, “This application is a continuation of, and claims priority to, U.S. Non-Provisional Patent Application No. 16/406,275, filed on May 8, 2019” has been corrected to -- This application is a continuation of, and claims priority to, U.S. Non-Provisional Patent Application No. 16/406,275, now U.S. Patent 10,826,826, filed on May 8, 2019 --.  

In line 9 of claim 9, “associate one or more isolated entries” has been corrected to            -- associate isolated entries --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “associating isolated entries in a forwarding information base with the network segment identifier and the underlay network identifier, wherein the forwarding information base is stored in sectioned databases, each section including entries associated with a respective underlay network identifier or with a respective autonomous system” and “associating a virtual network with the autonomous system and the underlay network, where traffic received at the virtual network is isolated from traffic for other virtual networks” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Regarding claim 9, the prior art of record does not disclose or render obvious the limitations of “associate isolated entries in a forwarding information base with the network segment identifier and the underlay network identifier, wherein the forwarding information base is stored in sectioned databases, each section including entries associated with a respective underlay network identifier or with a respective autonomous system” and “associate a virtual network with the autonomous system and the underlay network, where traffic received at the virtual network is isolated from traffic for other virtual networks” in combination with all other claim limitations.  Therefore, claim 9 is allowable over the prior art of record.
Regarding claim 16, the prior art of record does not disclose or render obvious the limitations of “associate isolated entries in a forwarding information base with the network segment identifier and the underlay network identifier, wherein the forwarding information base is stored in sectioned databases, each section including entries associated with a respective underlay network identifier or with a respective autonomous system” and “associate a virtual network with the autonomous system and the underlay network, where traffic received at the virtual network is isolated from traffic for other virtual networks” in combination with all other claim limitations.  Therefore, claim 16 is allowable over the prior art of record.  
Claims 2-8, 10-15, and 17-20 depend from one of the above independent claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 26, 2022